IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES J. ANNIS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-584

STATE OF FLORIDA; GULF
COUNTY DETENTION
FACILITY,

      Appellees.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

James J. Annis, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.